UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2318



T. CARLTON RICHARDSON,

                                              Plaintiff - Appellant,

          versus


COURT OF APPEALS OF MARYLAND; ROBERT M. BELL,
Chief Judge; JOHN C. ELDRIDGE, Judge; LAWRENCE
F. RODOWSKY, Judge; IRMA S. RAKER, Judge; ALAN
M. WILNER, Judge; DALE R. CATHELL, Judge;
GLENN T. HARRELL, Judge, individually, and in
their representative or regulatory capacities
as their interests and liabilities may appear,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-2577-S)


Submitted:   April 17, 2001                 Decided:   April 27, 2001


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Carlton Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     T. Carlton Richardson appeals the district court’s orders dis-

missing his complaint, denying his motion for reconsideration, and

denying his motion to vacate the court’s previous orders.    We have

reviewed the record and the district court’s opinions and orders

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See Richardson v. Court of Appeals,

No. CA-00-2577-S (D. Md. Sept. 5, 2000; filed Sept. 11, 2000,

entered Sept. 12, 2000; and Sept. 26, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2